DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 4/30/20 is acknowledged.  The traversal is on the ground(s) that the claims recite the same features except for the statutory class.  This is not persuasive because product claims are examined in class 349 while method of driving claims are examined in class 345.  Product claims are primarily limited to the structure.  Accordingly, when the structural limitations are anticipated, the functional limitations have a limited ability to alter the structure of the claims.  In this case, it would have been an undue burden.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180259904 A1 (Georgiou; Andreas et al.) in view of US 20170277003 A1 (ZHU; Xiuling) and US 20050248705 A1 (Smith, Nathan  et al.) 

    PNG
    media_image1.png
    408
    376
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    406
    402
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    323
    474
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    239
    325
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    710
    487
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    654
    446
    media_image6.png
    Greyscale


Per claim 11, Georgiou teaches a spatial light modulator [206] comprising: an alignment layer [216, see paragraph 0026 and alignment layers 55a and 55b in the combination below] including a plurality of first cells to control amplitude modulation (AM) on incoming light [see paragraph 0026] and a plurality of second cells to control phase modulation (PM) on the incoming light [see 214 and paragraph 0026], the first and second cells interlacing across the alignment layer [not mentioned, see the combination below], wherein the first and second cells are formed using a photo mask by an etching process [the is a product-by-process limitation that does not materially alter the product and thus are not further limiting, see MPEP 2113]: a reflecting electrode layer comprising an array of pixel electrodes [not explicitly mentioned, see the combination below], each controlling a pixel [see the combination below]; a layer of liquid crystal sandwiched in parallel between the alignment layer and the reflecting electrode [702]; 
a first group of pixels, each corresponding to one for [of] the first cells, controlled by the first cells, performing the AM on the incoming light via the liquid crystals twisted substantially to 45 degrees in parallel to the alignment layer [since this a driving limitation, it is considered to be functional language and is inherent to the claimed structural limitations, see paragraph 0061] and the reflecting electrode layer under a predefined voltage applied between the alignment layer and the reflecting electrode layer; and a second group of pixels, each corresponding to the one of the second cells [not explicitly mentioned, see the combination below], controlled by the second cells performing the PM on the incoming light via the liquid crystals twisted substantially to 0 degrees in parallel to the alignment layer and the reflecting electrode layer under a predefined voltage applied between the alignment layer and the reflecting electrode layer [since this a driving limitation, it is considered to be functional language and is inherent to the claimed structural limitations, see paragraph 0061];
a circuit generating at least first and second predefined voltages applied between the alignment layer and the reflecting electrode layer, wherein the first voltage causes the liquid crystals to twist substantially to 45 degrees in parallel to the alignment layer and the reflecting electrode layer, and the second voltage causes the liquid crystal to twist substantially 0 degrees in parallel to the alignment layers and the reflecting electrodes layers [see figure 8B above and paragraph 0061: “at time T1, the pixel 700 is in an OFF state (e.g., no voltage is applied to the pixel), and the modulation structures are aligned with an axis 714 that is perpendicular to a plane of the pixel 700. At time T2, a holographic drive signal having an amplitude of 5 volts is applied at a second frequency to the pixel 700. The drive signal having the second frequency causes the modulation structures 702 to partially rotate (e.g., 45°) about the axis 714, which is perpendicular to axis 712 from FIG. 8A. At time T3, the amplitude of the holographic drive signal increases to 10 volts while maintaining the second frequency, and the modulation structures 702 rotate further (e.g., 90°) about the axis 714.”]
Georgiou does not mention interlacing the first group of pixels and the second group of pixels across a single array.  However, Zhu and Smith teach interlacing pairs of pixel electrodes, wherein each one of the pairs of pixel electrodes has a distinct alignment structure.  See Zhu’s figure 52a alignment and 52b alignment.  See Smith’s figure 2, T1, T2, and T3.  Accordingly, Zhu and Smith teach interlacing pixels having different alignment structures across a panel.  Applicant AM pixel structure is formed by aligning the liquid crystal molecules in a first direction and PM pixel structure is formed by aligning the liquid crystal molecules in a second direction different from the first direction.  Georgiou teaches a stacked AM and PM panels while Zhu and Smith teach interlacing pixel having different alignments.  Accordingly, Zhu and Smith teach the necessary interlaced structure of the interlace AM and PM pixels.  Furthermore, the courts have held that it was obvious integrate elements and it was common knowledge to integrate elements.  Combining or integrating Georgiou’s AM cell and PM cell into a single unit would have an expected benefit of reduced panel thickness and simplified manufacturing.  Furthermore, interlacing the AM and PM would also improve the resolution of the device.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the interlace structure of Zhu, Smith and common knowledge with Georgiou. 
Georgiou does not explicitly mention the reflecting electrode layer, wherein the reflecting electrode comprises an array of pixel electrodes, each controlling one of the pixels and formed on a silicon substrate.  However, Georgiou does teach at paragraph 0025 that the display could be reflective layer but lacks the LCoS.  Also, Zhu teaches LCoS type display for virtual display head gear for improving resolution by allowing for individually driven pixels.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the LCos display type of Zhu with Georgiou.  
Per claim 12, Georgiou in view of Zhu and Smith teaches the spatial light modulator as recited in claim 11, wherein each of the first group and second group of pixels includes one or more of liquid crystals [inherent to the combination above, see figures 2, 5, and 9 above].
Per claim 13, Georgiou lacks an explicit teaching of an alignment layer wherein an array of alignment cells, each corresponding to one of the pixels, wherein a first group of the alignment cells are aligned in a first direction and a second group of the alignment cells are aligned in a second direction.  However, Zhu and Smith teach a multi-oriented alignment layer wherein in an array of alignment cells, each corresponding to one of the pixels, wherein a first group of the alignment cells are aligned in a first direction and a second group of the alignment cells are aligned in a second direction.  Improved display resolution/contrast/viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the LCos display type of Zhu and Smith with Georgiou.  
Per claim 14, Georgiou in view of Zhu and Smith teaches the spatial light modulator as recited in claim 13, wherein the first group of the alignment cells interlace the second group of the alignment cells in the photo mask across the alignment layer [see Zhu’s figure 5, 52a-52d  and Smith’s figure 2].  
Per claim 15, Georgiou in view of Zhu and Smith teaches the spatial light modulator as recited in claim 13, wherein the first group of the alignment cells are aligned horizontally with respect to an edge of the layer of liquid crystals, and the second group of the alignment cells are aligned at an angle with respect to the edge of the layer of liquid crystals [see the alignment shown in figure 5].  
Per claim 16, Georgiou in view of Zhu and Smith teaches the spatial light modulator as recited in claim 15, wherein the first group of the alignment cells cause light modulated in phase while the second group of the alignment cells cause light modulated in amplitude [inherent to the combination, one of Zhu’s and Smith’s alignment direction would be for amplitude modulation and the other for phase modulation].  
Per claim 17, Georgiou in view of Zhu and Smith teaches the spatial light modulator as recited in claim 13, wherein the first group of the alignment cells are optically aligned horizontally, and the second group of the alignment cells are optically aligned at a degree with respect to the first group of the alignment cells [see figure 5 above].  
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180259904 A1 (Georgiou; Andreas et al.) in view of US 20170277003 A1 (ZHU; Xiuling) and US 20050248705 A1 (Smith, Nathan  et al.) as applied to claims 11-17 above, and further in view of US 20090279033 A1 (Yoneya; Makoto et al.) 

    PNG
    media_image7.png
    581
    492
    media_image7.png
    Greyscale

Per claim 18-20, Georgiou in view of Zhu and Smith lacks the degree is in a range of 20~60 degrees [see Georgiou’s paragraph 0061], the numbers of the alignment cells in the first group and the second group are different, and the alignment cells in the first group and the second group are identical.  However, Yoneya teaches a 45 degrees different between the cells, the numbers of the alignment cells in the first group and the second group are different, and the alignment cells in the first group and the second group are identical.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the Yoneya with Georgiou.  

Response to Arguments
Applicant's arguments filed 6/26/22 have been fully considered but they are not persuasive.  Please see the rejection above.  Figure 8B shows at time T1 an application of zero volts twists the liquid zero degrees and at time T2 5 volts twist the molecules to 45 degrees.  Accordingly, figures 8A-8B and paragraph 0061 anticipate the newly added limitations.   

Pervious Argument
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 

    PNG
    media_image8.png
    238
    308
    media_image8.png
    Greyscale

See the portion of Applicant’s figure 21 above.  The AM portion 274 is formed by VA alignment which improves contrast/grayscale and the PM portion is formed by homogenous alignment which could improve viewing angle.  Accordingly, Applicant’s interlaced AM and PM structuring is merely forming the cell with known multidomain technics.  Accordingly, the new combination of references, the courts, and common knowledge combine to teach the claimed invention.  
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. 
Applicant argues that “the Examiner admits that Georgiou lacks the first group of pixels interlace the second group of pixels across the single array but continues ‘common knowledge teaches interlacing display pixels in order to improve resolution’. The Applicant respectfully disagrees. It is true that image pixels in colors (e.g., in red, green and blue) are interlaced to improve a resolution. But in the context of the instant application, the pixel means or corresponds to a set of liquid crystals (as recited now in Claim 12). Further each pixel is meant for performing AM or PM. This interlacing arrangement of LC groups is remotely related to the display element arrangement as speculated by the Examiner. The Applicant respectfully challenges the Examiner to show such a reference.”  Applicant in support of this argument further argues that “the modification of Georgiou with Zhu still fails to suggest ‘a first group of pixels, each performing amplitude modulation (AM); and a second group of pixels, each performing phase modulation (PM), wherein the first group of pixels and the second group of pixels are interlaced across a single array'.” First please see the new rejection above.  Zhu was used to teach an liquid crystal molecules aligned with interlaces regions.  Thus, Zhu merely needs to demonstrate liquid crystal aligned molecule formed in different region on the same substrate wherein the alignment pattern is interlaced.  All other limitations are taught by Georgiou.  Zhu teaches differently aligned liquid crystal molecules that form regions wherein the regions form an interlaced pattern.   In order to create an interlaced AM and PM cell one would merely need to align the liquid crystal molecules differently based upon the desired AM or PM output.  As such and though only Zhu was cited, it was well within the level of routine skill to align liquid crystal molecules to form an interlaced pattern.  Accordingly, Applicant’s argument is not persuasive.  
Applicant argument that “the Examiner admits Georgiou lacks an explicit teach of the reflecting electrode layer, where the reflecting electrode comprises an array of pixel electrodes, each controlling one of the pixels, and is built on a silicon substrate. The Examiner then cites Zhu to show the teaching in combination with Georgiou. The Applicant respectfully contests the combination of Georgiou and Zhu as it is believed -9-that there is no motivation to combine these two references in the manner proposed by the Examiner” is not persuasive.  First, Georgiou does teach at paragraph 0025 a reflective pixel array 206.  What Georgiou lacks is an LCos.  However, Zhu was used to teach a LCos cell.  LCos being one type of reflective liquid crystal cell.  The motivation as explained above was improved resolution.  
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was outlines for each combination in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871